ICJ_138_AerialHerbicideSpraying_ECU_COL_2013-09-13_ORD_01_NA_00_FR.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
         (ECUADOR v. COLOMBIA)


       ORDER OF 13 SEPTEMBER 2013




             2013
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE À DES ÉPANDAGES
      AÉRIENS D’HERBICIDES
        (ÉQUATEUR c. COLOMBIE)


    ORDONNANCE DU 13 SEPTEMBRE 2013

                            Official citation :
           Aerial Herbicide Spraying (Ecuador v. Colombia),
         Order of 13 September 2013, I.C.J. Reports 2013, p. 278




                         Mode officiel de citation :
          Epandages aériens d’herbicides (Equateur c. Colombie),
       ordonnance du 13 septembre 2013, C.I.J. Recueil 2013, p. 278




                                                             1049
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-071164-7

                             13 SEPTEMBER 2013

                                  ORDER




  AERIAL HERBICIDE SPRAYING
    (ECUADOR v. COLOMBIA)




ÉPANDAGES AÉRIENS D’HERBICIDES
    (ÉQUATEUR c. COLOMBIE)




                            13 SEPTEMBRE 2013

                              ORDONNANCE

                                                                            278




               COUR INTERNATIONALE DE JUSTICE

                                ANNÉE 2013                                             2013
                                                                                   13 septembre
                              13 septembre 2013                                    Rôle général
                                                                                      no 138

      ÉPANDAGES AÉRIENS D’HERBICIDES
                      (ÉQUATEUR c. COLOMBIE)



                              ORDONNANCE


  Le président de la Cour internationale de Justice,
    Vu l’article 48 du Statut de la Cour et les paragraphes 2 et 3 de
­l’article 89 de son Règlement,
    Vu la requête enregistrée au Greffe de la Cour le 31 mars 2008, par
 laquelle la République de l’Equateur a introduit une instance contre la
 République de Colombie au sujet d’un différend concernant « l’épandage
 aérien par la Colombie d’herbicides toxiques en des endroits situés à
 proximité, le long ou de l’autre côté de sa frontière avec l’Equateur »,
 lequel « a déjà gravement porté atteinte aux populations, aux cultures, à
 la faune et au milieu naturel du côté équatorien de la frontière et risque
 sérieusement, avec le temps, de causer d’autres dommages »,
    Vu l’ordonnance du 30 mai 2008, par laquelle la Cour a fixé au
 29 avril 2009 et au 29 mars 2010, respectivement, les dates d’expiration
 des délais pour le dépôt du mémoire de l’Equateur et du contre‑mémoire
 de la Colombie,
    Vu le mémoire et le contre‑mémoire dûment déposés par les Parties
 dans les délais ainsi fixés,
    Vu l’ordonnance du 25 juin 2010, par laquelle la Cour a fixé au 31 janvier
 2011 et au 1er décembre 2011, respectivement, les dates d’expiration des délais
 pour le dépôt de la réplique de l’Equateur et de la duplique de la Colombie,
    Vu la réplique dûment déposée par l’Equateur dans le délai ainsi fixé,

  Vu l’ordonnance du 19 octobre 2011, par laquelle le président de la
Cour a reporté au 1er février 2012 la date d’expiration du délai pour le
dépôt de la duplique de la Colombie,

                                                                              4

        épandages aériens d’herbicides (ordonnance 13 IX 13)                279

   Vu la duplique dûment déposée par la Colombie dans le délai ainsi
prorogé ;
   Considérant que, par lettre datée du 12 septembre 2013 et reçue au
Greffe le même jour, l’agent de l’Equateur, se référant à l’article 89
du Règlement et à l’accord auquel les Parties sont parvenues le 9 sep-
tembre 2013, « qui met définitivement un terme à l’ensemble des griefs
formulés par l’Equateur contre la Colombie » en l’espèce, a fait savoir à la
Cour que son gouvernement souhaitait se désister de l’instance ;
   Considérant que copie de cette lettre a immédiatement été adressée au
Gouvernement de la Colombie, qui a été prié, en application du para-
graphe 2 de l’article 89 du Règlement, de faire savoir à la Cour, par une
lettre devant être remise lors de la réunion que le président tiendrait avec
les agents des Parties le 12 septembre 2013, si la Colombie faisait objec-
tion à ce désistement ;
   Considérant que, par lettre datée du 12 septembre 2013, remise lors de
la réunion susmentionnée, l’agent de la Colombie a fait savoir à la Cour
que son gouvernement ne faisait pas objection au désistement de l’ins-
tance demandé par l’Equateur ;
   Considérant que, selon les lettres reçues des Parties, l’accord du 9 sep-
tembre 2013 prévoit notamment l’établissement d’une zone d’exclusion
dans laquelle la Colombie ne se livrera à aucune opération d’épandage
aérien, crée une commission mixte chargée de veiller à ce que les opérations
d’épandage menées en dehors de cette zone n’entraînent pas, par un phéno-
mène de dérive, le dépôt d’herbicides en territoire équatorien, et prévoit, en
l’absence de tels dépôts, la réduction échelonnée de la largeur de ladite zone ;
et que, selon ces mêmes lettres, cet accord fixe les modalités opérationnelles
du programme d’épandage de la Colombie, prend acte de ce que les deux
gouvernements sont convenus d’échanger de manière continue des informa-
tions à cet égard et établit un mécanisme de règlement des différends,
   Prend acte du désistement de la République de l’Equateur de l’instance
introduite par sa requête enregistrée le 31 mars 2008 ;
   Prescrit que l’affaire soit rayée du rôle.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le treize septembre deux mille treize, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
l’Equateur et au Gouvernement de la République de Colombie.

                                                          Le président,
                                                  (Signé) Peter Tomka.
                                                           Le greffier,
                                              (Signé) Philippe Couvreur.


                                                                              5

